DETAILED ACTION

Allowable Subject Matter
Claims 7-9 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept that for each ground point, assigning the single RGB value to the ground point comprises incrementally creating a weighted average of multiple candidate RGB values using a quality metric (claims 7 and 20) and that for each pixel of the normalized 2D image to which a single ground point is projected, using histogram matching to match the single RGB value for the ground point of the pixel to an RGB values of the same ground point in a raster map (claim 8 and 21).
For example, Wulff teaches fusing camera images and LiDAR 3D data in order to accomplish road detection. Chen likewise teaches a system for fusing camera images and LiDAR 3D data in order to accomplish road detection and specifically teaches using location and pose data from each device to assist in accomplishing fusion. Neither reference teaches creating a weighted average of multiple candidate RGB values using a quality metric or using histogram matching to match the single RGB value for the ground point of the pixel to an RGB values of the same ground point in a raster map.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulff (“Early Fusion of Camera and Lidar for robust road detection based on U-Net FCN”) in view of Chen (US PGPub 2017/0039436)
Regarding claim 1, Wulff discloses a method of generating a view of a ground surface, the method comprising: (Wulff is a method for fusing camera images and LiDAR 3D data in order to accomplish road detection, see Abstract.)
capturing, from one or more cameras mounted on a vehicle, digital image frames containing images of a ground surface; (Pg. 1428, left column, ¶ 4)
accessing a ground surface estimation model that comprises a model of the ground surface as represented in three dimensional (3D) ground data; (Pg. 1428, left column, ¶ 4, teaches accessing LiDAR 3D ground data.)
generating a normalized two-dimensional (2D) image from the identified set of digital image frames; (See pg. 1429 left column, ¶ 1 in which the 2D images are normalized by projecting into the BEV (bird’s eye view) representation.)
generating a visual representation of the ground surface by projecting ground data from the ground surface estimation model to the normalized 2D image; and (See pg. 1428, paragraph spanning left and right cols which teaches generating an occupancy grid based on LiDAR data by projecting into a 2D plane. See pg. 1429 left column, ¶ 1 in which the 3D occupancy grid is fused with the normalized 2D image.) 
saving the visual representation to a two-dimensional grid. (Pg. 1429, left column, ¶ 2, “Figure 3 shows the combined camera image and occupancy grid.”)
In the field of vehicle-based camera-lidar fusion Chen teaches associating a location and a pose of the vehicle with each of the digital image frames, wherein the location and pose for each digital image frame represent a position and orientation of the vehicle when the digital image frame was captured, and saving the digital image frames with associated locations and poses to a data store;  (Chen teaches a system for fusion of camera and LiDAR data for road detection on a vehicle. Each obtained image is associated with geolocation and pose data in order to facilitate matching point cloud data and image data that have been collected at different times, see ¶ 0026. Also see teaching at ¶ 0040 and Figs. 1 and 3 in which the geolocation and pose data are received at a first step and then used to register the point cloud/LiDAR derived data and the camera image data at a second step, i.e., they are stored. )
selecting a region of interest (ROI) of the ground surface, selecting, from the poses in the data store, a first pose, identifying, from the digital image frames in the data store, a set of digital image frames that are associated with the first pose and that are associated with a location that corresponds to the ROI; (See ¶ 0024 and step S103 in which a region of interest of the ground plane is obtained from point cloud data. Camera image data is received later at step S109 and the registration occurs by selecting the relevant pose, that is, the same geolocation and pose as the point cloud data.)
It would have been obvious to one of ordinary skill in the art to have combined Wulff’s vehicle-based camera-lidar fusion with Chen’s vehicle-based camera-lidar fusion. Wulff teaches fusing camera images and LiDAR 3D data in order to accomplish road detection, but does not explicitly teach using location and pose data from each device to assist in accomplishing the data fusion. Chen likewise teaches a system for fusing camera images and LiDAR 3D data in order to accomplish road detection and specifically teaches using location and pose data from each device to assist in accomplishing fusion. As Chen teaches at ¶ 0026 this improves registration between the two sets of data. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination discloses the method of claim 1, wherein projecting the ground data for the ROI to the normalized 2D image comprises, for each of a plurality of 3D ground points for the ROI, projecting the 3D ground point to a pixel of the normalized 2D image. (As above, see pg. 1428, paragraph spanning left and right cols which teaches generating an occupancy grid based on LiDAR data by projecting into a 2D plane. See pg. 1429 left column, ¶ 1 in which the 3D occupancy grid is fused with the normalized 2D image.)
Regarding claim 3, the above combination discloses the method of claim 2, wherein, for each of the 3D ground points in the ground data for the ROI, projecting the 3D ground point to a pixel of the normalized 2D image comprises assigning an RGB value to the 3D ground point. (As above, see pg. 1429, left column, ¶ 2, “Figure 3 shows the combined camera image and occupancy grid.” Figure 3 (left) shows the RGB color image assigned in the occupancy grid. Also see Chen ¶ 0026.)
Regarding claim 4, the above combination discloses the method of claim 2, wherein projecting the ground data for the ROI to the normalized 2D image further comprises: classifying a plurality of pixels of the normalized 2D image to determine which of the pixels of the normalized 2D image belong to a ground surface class, and only projecting the 3D ground points to pixels of the normalized 2D image that belong to the ground surface class. (See pg. 1429, left column, last paragraph, “Freespace detection” in which ground surface is classified. Only the detected freespace is shown in the map in Figure 3.)
Regarding claim 5, the above combination discloses the method of claim 1, further comprising: 
selecting, from the poses in the data store, one or more additional poses; and (Chen’s process is performed for many color images/poses, see ¶ 0040.)
for each additional pose: identifying an additional set of digital image frames in the data store that are associated with the additional pose and that are associated with a location corresponding to the ROI, generating an additional normalized 2D image from the identified set of digital image frames, and developing an additional visual representation of the ground surface in the ROI by projecting ground data for the ROI from the ground surface estimation model to the additional normalized 2D image. (Chen’s process is performed for many color images/poses as noted in ¶ 0040 and Fig. 3. A plurality of images are received along with the point cloud data. Each color image is processed as described in the rejection of claim 1 in which the geolocation and pose data are received at a first step and then used to register the point cloud/LiDAR derived data and the camera image data at a second step.)
Regarding claim 6, the above combination discloses the method of claim 5, further comprising: using each of the determined visual representations to assign a single RGB value to each ground point; and wherein projecting the ground data for the ROI to the normalized 2D image comprises, for each of a plurality of 3D ground points in the ground data for the ROI, projecting the ground point to a pixel of the normalized 2D image. (As above, see pg. 1429, left column, ¶ 2, “Figure 3 shows the combined camera image and occupancy grid.” Figure 3 (left) shows the RGB color image assigned in the occupancy grid. Also see Chen ¶ 0026.)
Regarding claim 10, the above combination discloses the method of claim 1 wherein the capturing, from one or more cameras mounted on a vehicle, digital image frames of a ground surface comprises capturing the digital image frames from cameras mounted on a plurality of vehicles. (Chen ¶ 0035 teaches capturing data from multiple vehicles.)
Regarding claim 11, the above combination discloses the method of claim 1, further comprising, by a LiDAR system of the vehicle, capturing the ground data. (See rejection of claim 1.)
Claims 12 and 15-19 are the system claims corresponding to method claims 1-6 and 10-11. Chen ¶ 0049 and 0050 teaches a system including a processor and memory. Remaining limitations are rejected similarly. See detailed analysis above. 
Regarding claim 13, the above combination discloses the system of claim 12, further comprising: a vehicle-mounted LiDAR system, and wherein the ground data has been captured by the vehicle-mounted LiDAR system. (See rejection of claim 1.)
Regarding claim 14, the above combination discloses the system of claim 12, further comprising: a remote server, and wherein the ground data has been received from the remote server. (Chen ¶ 0023 teaches a server for processing the ground data. ¶ 0044 teaches the mobile system receiving ground data from the remote server.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661